DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-3, 8-9, 12, 14, and 16 are amended.  Claims 1-16 are pending.

Response to Arguments
Applicant's arguments filed 11/7/2022 have been fully considered and are partially persuasive.
Regarding the objection to FIG. 2, noted on page 9 of Applicant’s response, the amendment to FIG. 2 overcomes the objection, which is withdrawn.
Regarding the objections to the specification, notes on page 9 of Applicant’s response, the amendment to FIG. 2 and amendment to paragraph [0027] overcome the objections, which are withdrawn.
Regarding the rejections of claims 1-2, 4-7, 9, 11, and 13-15, the arguments on pages 10-13 of Applicant’s response are unpersuasive for the following reasons.
On pages 10-11 of the response, Applicant notes Sakatani does not disclose a monitoring device that includes a hinged front cover or secondary recess to accommodate the hinge and open the front cover and contends that nothing in Sakatani provides any indication that the recess portions 46a and 46b could be used to perform the features of claim 1.  Regarding claim 1, the Examiner disagrees because the structural/functional limitation conveyed in claim 1 regarding "a mounting pocket for a monitoring device that includes a hinged front cover, the mounting pocket including ... a secondary recess adjoining the recessed area, ... wherein the secondary recess is configured to accommodate a hinge of the monitoring device and permit opening of the front cover when the monitoring device is secured to the flat surface," is that the secondary recess of the mounting pocket is capable of accommodating the hinge, which is facially apparent by the additional space provided by either of the recess portions 46a and 46b depicted in FIG. 4B of Sakatani.  As noted in the current grounds for rejecting claim 1, the monitoring device that includes a hinged front cover is not recited as a positive limitation and is therefore not given patentable weight.  In contrast, independent claim 9 positively recites the “monitoring device” as an element of the recited system such that the front cover and base portion connected by a hinge are limitations given patentable weight.  Claim 9 has been rejected under 103 as unpatentable over the previously cited references and in further view of Leach (US 2020/0018306 A1), which teaches an enclosed sensor apparatus having a front cover and a base portion connected by a hinge.
The foregoing notwithstanding, and in regard to the previous grounds for rejecting claims 8 and 16, the Examiner has further clarified the grounds of rejection in the current grounds for rejecting amended claims 1 and 9.   The Non-Final Office Action asserted that none of the references teach “the secondary recess configured to receive a hinged area of the monitoring device,” which is true in terms of the recessing being configured specifically with respect to receiving “a hinged area of the monitoring device.”  As clarified in the current grounds of rejection, the combination of Sakatani’s adjoining recess portions 46a and 46b with a sensor enclosure space combined with Miyasaka’s disclosed mounting pocket results in a mounting pocket capable of accommodating a hinge and permit opening of the front cover when the monitoring device is secured to the flat surface.
Regarding claims 3 and 12, the Examiner respectfully disagrees with Applicant’s contention on page 12 of the response that Dodani does not teach a flat surface of at least 3 inches square.  Regarding the surface being flat, Dodani describes a circuit board, which is typically flat and does not characterize the board as non-flat.  Furthermore, Campbell (US 2016/0161299 A1) is relied on as teaching a definitively flat surface.  Regarding the dimensions, while Dodani discloses that some embodiments may utilize a board having a diameter of 3.4 cm, Dodani discloses that the board may have a length that is less than 5 cm in any direction.  A board having a diameter of 4.999 cm has a surface area of 3.04 inches.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 is amended but is indicated in line 1 as “original.”  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka (US 2008/0234964 A1) in view of Campbell (US 2016/0161299 A1), and in further view of Sakatani (US 2003/0030565 A1) and Eichner (US 2009/0229455 A1).

As to claim 1, Miyasaka teaches “[a]” “bearing frame (FIG. 1 depicting frame components of bearing unit 10 including housing 21 and bearing box 12), comprising: 
a substantially cylindrical drive bearing portion (FIG. 1 housing 21, [0172] housing 21 cylindrically contoured) configured to house pump drive bearings (FIG. 1 bearing box 12 houses bearings 11 and 18); and 
a mounting pocket (FIG. 1 through hole 26 abutting outer ring 16, [0175]; FIG. 18 detecting portion 31 within bearing box housing) for a monitoring device (FIG. 1 detecting device 31 including vibration sensor 32 and temperature sensor 33 within containment of though hole 26 and outer ring 16)” “the mounting pocket including: 
a recessed area located on an outside of the” “bearing frame (FIG. 1 through hole 26 on outside of housing 21, [0175]; FIG. 18 detecting portion 31 within bearing box housing), 
a” “surface within the recessed area (FIG. 1 surface of outer ring 16 facing through hole 26; FIG. 18 bottom surface of detecting portion 31),” 
“wherein at least a part of the drive bearing portion has a reduced radial wall thickness adjacent the” “surface (FIG. 1 housing 21 of bearing unit 10 has reduced radial wall thickness adjacent the portion of surface of outer ring 16 facing through hole 26; FIG. 18 housing has reduced wall thickness adjacent the bottom surface of detecting portion 31),” and
“wherein the” “surface is configured to transfer at least one of vibration or thermal energy from the pump bearing frame through the” “surface to the monitoring device (FIG. 1 depicting vibration sensor 32 and temperature sensor proximate to surface of outer ring 16 coinciding with through hole 26; FIG. 18 bottom surface of detecting portion 31 proximate to bearing components via narrowed portion of housing 21). 
Miyasaka teaches a surface within the mounting pocket configured to transfer vibration or thermal energy (upper surface of outer ring 16 coinciding with through hole 26) and appears to depict a “flat” sensing surface (FIG. 18 detecting portions 31 appearing to have flat bottom surfaces within the bearing box housing) but does not expressly teach that such surface is flat.  
Campbell teaches a sensor device with mounting means wherein the mounting means includes a “flat” surface configured to transfer vibration or thermal energy to a monitoring device (FIG. 4 sensor unit attached to surface of bracket 20; [0027] and [0059] flat surface may be recessed).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Campbell’s teaching of mounting vibration and temperature sensors to a flat sensing surface with the apparatus taught by Miyasaka, such that the Miyasaka’s disclosed mounting pocket includes a flat sensing surface, formed either on or adjacent to the outer surface of outer ring 16.  The motivation would have been to provide an optimal transmission path for vibration, acoustic, and thermal signals as disclosed by Campbell ([0008] and [0013]). 
Miyasaka does not disclose the manner in which vibration sensor 32 and temperature sensor 33 are affixed within the mounting pocket and therefore does not expressly disclose “at least four threaded mounting holes extending into the flat surface” and “wherein the at least four threaded mounting holes are configured to receive threaded bolts from the monitoring device to secure the flat surface against a rear surface of the monitoring device.”
Campbell further teaches using at least four mounting holes extending into the flat surface wherein the at least four mounting holes are configured to receive threaded screws from the monitoring device to secure the flat surface against a rear surface of the monitoring device (FIGS. 3 and 7; [0051] and [0064]).  Campbell further teaches that screw mounting may be interchangeable with bolt mounting to mechanically affix components within the sensor device ([0017]-[0018]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date, in view of Campbells teaching of using threaded fastener components (screws and bolts) to have combined Campbell’s teaching of using mounting holes in the flat surface with the apparatus disclosed by Miyasaka as modified by Campbell to include a flat surface such that Miyasaka’s mounting pocket includes a flat surface having at least four threaded mounting holes configured to receive threaded bolts from the monitoring device to secure the flat surface against a rear surface of the monitoring device.  The motivation would have been to securely fasten the monitoring device within the mounting pocket in a unidirectional manner (i.e., not requiring access to an opposing side of the monitoring device) practically necessary for directly mounting the monitoring device to a bearing frame.
Neither Miyasaka nor Campbell expressly teaches “a secondary recess adjoining the recessed area,” “wherein the secondary recess is configured to accommodate a hinge of the monitoring device and permit opening of the front cover when the monitoring device is secured to the flat surface.”
Sakatani teaches a roller bearing monitoring device in which a mounting pocket includes a secondary recess adjoining a recessed area (FIG. 4B depicting recesses 46a and 46b adjoined within recess/cavity containing sensor part 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Sakatani’s teaching of adjoined recessed areas with the apparatus of Miyasaka as modified by Campbell such that the mounting pocket formed thereby further includes an adjoining secondary recess.  The motivation would have been to accommodate various monitoring device configurations including, for example, the multi-sensor configuration disclosed by Miyasaka and Sakatani.
While none of Miyasaka, Campbell, and Sakatani expressly teach application of the system including the secondary recess to accommodate a hinge of the monitoring device and permit opening of the front cover when the monitoring device is secured to the flat surface, the combination of Miyasaka, Campbell, and Sakatani teaches a secondary recess that is capable of accommodating a hinge of the monitoring device and permitting opening of the front cover when the monitoring device is secured to the flat surface, which is the extent to which the characterization of structure of the secondary recess is functionally limited.
None of Miyasaka, Campbell, and Sakatani expressly teaches a “pump” bearing frame.  Eichner teaches an apparatus for monitoring pumps in which an acceleration/vibration sensor is mounted onto a “pump” bearing frame (FIG. 2 acceleration sensors 4 mounted to cylindrical housing 11, [0022] and [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date, in view of the teachings of Miyasaka as modified by Campbell and Sakatani of a recessed sensor mounting for a bearing frame and teachings of Eichner of mounting acceleration sensors to a pump bearing frame to implement the apparatus taught by Miyasaka as modified by Campbell and Sakatani to a pump bearing frame since the structural and functional features would apply equivalently to sensing parameters for a bearing frame for a pump as it would for another application such as the railway vehicle bearing application taught by Miyasaka, thus amounting to combining known features in known ways to achieve predictable results. 
The combination of Miyasaka, Campbell, Sakatani, and Eichner does not expressly disclose a mounting pocket “for a monitoring device that includes a hinged front cover.” However, this characterization of the mounting pocket does not further structurally or functionally limit the mounting pocket and instead expresses an intended use of the mounting pocket and is therefore a non-limiting feature that is not given patentable weight.
However, even if this feature were interpreted as limiting on the apparatus, and as explained in the grounds for rejecting claim 9, Leach (US 2020/0018306 A1) discloses a sensor for a pump in which the sensor is enclosed in a housing comprising a front cover and a base portion connected by a hinge (FIG. 3 body 36 connected to door 48 via hinge 40, [0042]-[0043]), and it would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Leach’s teaching of using a sensor comprising a body having a hinged door access with the device disclosed by Miyasaka as modified by Campbell.  The motivation would have been to provide protected access to the interior of the sensor as suggested by Leach, and furthermore such a combination would amount to combining known features (sensor and accessible housing) in known ways to achieve the predictable result of protected access to the sensor.

As to claim 2, the combination of Miyasaka, Campbell, Sakatani, and Eichner teaches “[t]he pump bearing frame of claim 1, wherein the flat surface is located adjacent to the substantially cylindrical drive bearing portion of the pump bearing frame (Miyasaka: FIG. 1 upper surface of outer ring 16 coinciding with through hole in adjacent relation to cylindrically contoured bearing assembly components including remaining portion of outer ring 16).” 

As to claim 4, the combination of Miyasaka, Campbell, Sakatani, and Eichner teaches “[t]he pump bearing frame of claim 1, wherein the flat surface is located on a horizontal centerline of the pump bearing frame (Miyasaka: FIG. 1, [0175]).”

As to claim 5, the combination of Miyasaka, Campbell, Sakatani, and Eichner teaches “[t]he pump bearing frame of claim 1, wherein the flat surface is configured to be orthogonal to a horizontal centerline of the pump bearing frame (Miyasaka: FIG. 1 depicting orthogonal relation of sensing surface of outer ring 16 in relation to horizontal axis of housing 21).”  

As to claim 6, the combination of Miyasaka, Campbell, Sakatani, and Eichner teaches “[t]he pump bearing frame of claim 1, wherein the mounting pocket is configured to receive the monitoring device in a single orientation (Miyasaka: FIG. 1 through hole 16 has confined entrance dimension).” 

As to claim 7, the combination of Miyasaka, Campbell, Sakatani, and Eichner teaches “[t]he pump bearing frame of claim 1, wherein the pump bearing frame includes a cast metal (Campbell: [0049] metallic parts in axle box 10), and wherein the flat surface is machined into the cast metal (Campbell: [0054]).”  It should be noted that “is machined” is not given patentable weight in claim 7 since it describes a method for manufacturing and is therefore not a positive limitation to the structure of the recited pump bearing frame.

As to claim 8, the combination of Miyasaka, Campbell, Sakatani, and Eichner teaches “[t]he pump bearing frame of claim 1, wherein the secondary recess is an indexing mechanism for receiving the monitoring device in the mounting pocket (Sakatani: FIG. 4B recessed portion 46a and/or 46b adjoining overall recess/cavity containing sensor part 33 guides installation of parts within the recess cavity).”  

Claims 9, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka (US 2008/0234964 A1) in view of Campbell (US 2016/0161299 A1), and in further view of Leach (US 2020/0018306 A1), Sakatani (US 2003/0030565 A1), and Eichner (US 2009/0229455 A1).

As to claim 9, Miyasaka teaches “[a] system (FIG. 1 bearing unit 10) comprising: 
a monitoring device configured to be mounted to equipment and collect vibration and temperature data from the equipment (FIG. 1 detecting device 31 including vibration sensor 32 and temperature sensor 33 within containment of though hole 26 and outer ring 16)”   and 
“a” “bearing frame (FIG. 1 depicting frame components of bearing unit 10 including housing 21 and bearing box 12) including a mounting pocket for the monitoring device (FIG. 1 through hole 26 abutting outer ring 16, [0175]; FIG. 18 detecting portion 31 within bearing box housing), the mounting pocket including: 
a recessed area located on an external side of the” “bearing frame (FIG. 1 through hole 26 on outside of housing 21, [0175]; FIG. 18 detecting portion 31 within bearing box housing); 
a” “surface within the recessed area (FIG. 1 surface of outer ring 16 facing through hole 26; FIG. 18 bottom surface of detecting portion 31);” and
“wherein the” “surface is configured to transfer at least one of vibration or thermal energy from the” “bearing frame through the” “surface to the monitoring device (FIG. 1 depicting vibration sensor 32 and temperature sensor proximate to surface of outer ring 16 coinciding with through hole 26; FIG. 18 bottom surface of detecting portion 31 proximate to bearing components via narrowed portion of housing 21).”  
Miyasaka teaches a surface within the mounting pocket configured to transfer vibration or thermal energy (upper surface of outer ring 16 coinciding with through hole 26) and appears to depict a “flat” sensing surface (FIG. 18 detecting portions 31 appearing to have flat bottom surfaces within the bearing box housing) but does not expressly teach that such surface is flat.  
Campbell teaches a sensor device with mounting means wherein the mounting means includes a “flat” surface configured to transfer vibration or thermal energy to a monitoring device (FIG. 4 sensor unit attached to surface of bracket 20; [0027] and [0059] flat surface may be recessed).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Campbell’s teaching of mounting vibration and temperature sensors to a flat sensing surface with the apparatus taught by Miyasaka, such that the Miyasaka’s disclosed mounting pocket includes a flat sensing surface, formed either on or adjacent to the outer surface of outer ring 16 (FIG. 1) or on the bottom surface of detecting portion 31 (FIG. 18).  The motivation would have been to provide an optimal transmission path for vibration, acoustic, and thermal signals as disclosed by Campbell ([0008] and [0013]). 
Miyasaka does not disclose the manner in which vibration sensor 32 and temperature sensor 33 are affixed within the mounting pocket and therefore does not expressly disclose “at least four threaded mounting holes extending into the flat surface, wherein the at least four threaded mounting holes are arranged in a hole pattern that corresponds to a bolt pattern of the monitoring device” and “wherein the at least four threaded mounting holes are configured to receive threaded bolts from the monitoring device to secure the flat surface against the base portion of the monitoring device.”
Campbell further teaches using at least four mounting holes extending into the flat surface wherein the at least four mounting holes are configured to receive threaded screws from the monitoring device to secure the flat surface against a rear surface of the monitoring device (FIGS. 3 and 7; [0051] and [0064]).  Campbell further teaches that screw mounting may be interchangeable with bolt mounting to mechanically affix components within the sensor device ([0017]-[0018]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date, in view of Campbells teaching of using threaded fastener components (screws and bolts) to have combined Campbell’s teaching of using mounting holes in the flat surface with the apparatus disclosed by Miyasaka as modified by Campbell to include a flat surface such that Miyasaka’s mounting pocket includes a flat surface having at least four threaded mounting holes configured to receive threaded bolts from the monitoring device to secure the flat surface against the base portion (a rear surface) of the monitoring device.  The motivation would have been to securely fasten the monitoring device within the mounting pocket in a unidirectional manner (i.e., not requiring access to an opposing side of the monitoring device) practically necessary for directly mounting the monitoring device to a bearing frame.
Neither Miyasaka nor Campbell expressly teaches “the monitoring device including a front cover and a base portion connected by a hinge.”
Leach discloses a sensor for a pump in which the sensor is enclosed in a housing comprising a front cover and a base portion connected by a hinge (FIG. 3 body 36 connected to door 48 via hinge 40, [0042]-[0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Leach’s teaching of using a sensor comprising a body having a hinged door access with the device disclosed by Miyasaka as modified by Campbell.  The motivation would have been to provide protected access to the interior of the sensor as suggested by Leach, and furthermore such a combination would amount to combining known features (sensor and accessible housing) in known ways to achieve the predictable result of protected access to the sensor.
None of Miyasaka, Campbell, or Leach expressly teaches “a secondary recess adjoining the recessed area,” “wherein the secondary recess is configured to accommodate the hinge and permit opening of the front cover when the monitoring device is secured to the flat surface.”
Sakatani teaches a roller bearing monitoring device in which a mounting pocket includes a secondary recess adjoining a recessed area (FIG. 4B depicting recesses 46a and 46b adjoined within recess/cavity containing sensor part 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Sakatani’s teaching of adjoined recessed areas with the apparatus of Miyasaka as modified by Campbell and Leach such that the mounting pocket formed thereby further includes an adjoining secondary recess that is configured to accommodate (capable of accommodating) the hinge and permit opening of the front cover when the monitoring device is secured to the flat surface.  The motivation would have been to accommodate various monitoring device configurations including, for example, the multi-sensor configuration disclosed by Miyasaka and Sakatani, and/or to accommodate the hinge disclosed by Leach.
None of Miyasaka, Campbell, Leach, or Sakatani expressly teaches a “pump” bearing frame.  Eichner teaches an apparatus for monitoring pumps in which an acceleration/vibration sensor is mounted onto a “pump” bearing frame (FIG. 2 acceleration sensors 4 mounted to cylindrical housing 11, [0022] and [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date, in view of the teachings of Miyasaka as modified by Campbell, Leach, and Sakatani of a recessed sensor mounting for a bearing frame and teachings of Eichner of mounting acceleration sensors to a pump bearing frame to implement the apparatus taught by Miyasaka as modified by Campbell to a pump bearing frame since the structural and functional features would apply equivalently to sensing parameters for a bearing frame for a pump as it would for another application such as the railway vehicle bearing application taught by Miyasaka, thus amounting to combining known features in known ways to achieve predictable results. 

As to claim 11, the combination of Miyasaka, Campbell, Leach, Sakatani, and Eichner teaches “[t]he system of claim 9, wherein the flat surface is located adjacent to a drive bearing portion of the pump bearing frame (Miyasaka: FIG. 1 upper surface of outer ring 16 coinciding with through hole in adjacent relation to cylindrically contoured bearing assembly components including remaining portion of outer ring 16, and wherein at least a portion of the drive bearing portion has a reduced wall thickness adjacent the flat surface (Miyasaka: FIG. 1 housing 21 of bearing unit 10 has reduced radial wall thickness adjacent the portion of surface of outer ring 16 facing through hole 26; FIG. 18 housing has reduced wall thickness adjacent the bottom surface of detecting portion 31).”

As to claim 13, the combination of Miyasaka, Campbell, Leach, Sakatani, and Eichner teaches “[t]he system of claim 9, wherein the flat surface intersects a horizontal centerline of the pump bearing frame (Miyasaka: FIG. 1, [0175]).”

As to claim 14, the combination of Miyasaka, Campbell, Leach, Sakatani, and Eichner teaches “[t]he system of claim 9, wherein the mounting pocket is configured so that a particular orientation of the monitoring device is required to allow the base portion of the monitoring device to contact the flat surface (Miyasaka: FIG. 1 through hole 16 has confined entrance dimension).”

As to claim 15, the combination of Miyasaka, Campbell, Leach, Sakatani, and Eichner teaches “[t]he system of claim 9, wherein the pump bearing frame includes a cast metal (Campbell: [0049] metallic parts in axle box 10), and wherein the flat surface is machined into the cast metal (Campbell: [0054]).”  It should be noted that “is machined” is not given patentable weight in claim 15 since it describes a method for manufacturing and is therefore not a positive limitation to the structure of the recited pump bearing frame.

As to claim 16, the combination of Miyasaka, Campbell, Leach, Sakatani, and Eichner teaches “[t]he system of claim 9, wherein the secondary recess is an indexing mechanism for receiving the monitoring device in the mounting pocket (Sakatani: FIG. 4B recessed portion 46a and/or 46b adjoining overall recess/cavity containing sensor part 33 guides installation of parts within the recess cavity).”  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka, Campbell, Sakatani, and Eichner as applied to claim 1 above, and further in view of Dodani (US 2021/0181063 A1).

As to claim 3, the combination of Miyasaka, Campbell, Sakatani, and Eichner teaches “[t]he pump bearing frame of claim 1,” but does not disclose dimensions of the flat surface and therefore does not expressly teach “wherein dimensions of the flat surface are at least 3 inches square.” 
Dodani teaches a tire sensor device that includes a sensor board at least three square inches ([0030]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date, in view of Dodani’s teaching that a sensor board having dimensions of at least three square inches, to form the flat surface disclosed by the combination of Miyasaka and Campbell to be at least three square inches.  The motivation would have been to enable the flat surface to accommodate fixture of a sensor board to the flat surface.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka, Campbell, Leach, Sakatani, and Eichner as applied to claim 9 above, and further in view of Dodani (US 2021/0181063 A1).

As to claim 12, the combination of Miyasaka, Campbell, Leach, Sakatani, and Eichner teaches “[t]he system of claim 9,” but does not disclose dimensions of the flat surface and therefore does not expressly teach “wherein the dimensions of the flat surface are at least 3 inches square.” 
Dodani teaches a tire sensor device that includes a sensor board at least three square inches ([0030]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date, in view of Dodani’s teaching that a sensor board having dimensions of at least three square inches, to form the flat surface disclosed by the combination of Miyasaka and Campbell to be at least three square inches.  The motivation would have been to enable the flat surface to accommodate fixture of a sensor board to the flat surface.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka, Campbell, Leach, Sakatani, and Eichner as applied to claim 9 above, and further in view of Peled (US 2021/0325920 A1).

As to claim 10, the combination of Miyasaka, Campbell, Leach, Sakatani, and Eichner teaches “[t]he system of claim 9, wherein the monitoring device includes a temperature sensor (Miyasaka: FIG. 1 temperature sensor 33)” and Miyasaka discloses that the monitoring device includes an accelerometer ([0177]), but the combination of Miyasaka, Campbell, and Eichner does not expressly disclose that the monitoring device includes “a three-axis accelerometer.”
Peled teaches a monitoring device that includes “a three-axis accelerometer ([0124]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Peled’s teaching of including a three-axis accelerometer in a monitoring device with the system disclosed by the combination of Miyasaka, Campbell, Leach, Sakatani, and Eichner such that Miyasaka’s disclosed vibration sensor 32 is configured as a three-axis accelerometer.  The motivation would have been to enable the vibration sensor to detect vibrations in three dimensions rather than be limited to one or two measurement dimensions and such combination would have amounted to combining known elements in known ways to achieve predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro V Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863           

/SON T LE/Primary Examiner, Art Unit 2863